946 F.2d 887
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.David Walker LAMB, Defendant-Appellant.
No. 90-6757.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 23, 1991.Decided Oct. 15, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   James C. Turk, Chief District Judge.  (CR-81-7-R, CA-89-685-R)
David Walker Lamb, appellant pro se.
Julie Marie Campbell, Assistant United States Attorney, Abingdon, Va., for appellee.
W.D.Va.
AFFIRMED.
Before PHILLIPS, SPROUSE and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
David Walker Lamb appeals from the district court's orders refusing relief under 28 U.S.C. § 2255 and denying his motion for reconsideration.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.*  United States v. Lamb, CR-81-7R (W.D.Va. Dec. 19, 1989 and Jan. 16, 1990).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Lamb's ineffective assistance claim is meritless under the analysis directed in  Hill v. Lockhart, 474 U.S. 52 (1985)